In the

 United States Court of Appeals
                For the Seventh Circuit

No. 12-3900

D ARYISE L. E ARL,
                                                Plaintiff-Appellant,
                                  v.

R ACINE C OUNTY JAIL, et al.,
                                             Defendants-Appellees.


             Appeal from the United States District Court
                for the Eastern District of Wisconsin.
               No. 10-C-0247—Lynn Adelman, Judge.



        S UBMITTED M AY 9, 2013  —D ECIDED M AY 28, 2013




    Before F LAUM, S YKES, and T INDER, Circuit Judges.
  P ER C URIAM. Daryise Earl, a Wisconsin inmate, appeals
the district court’s grant of summary judgment for
the Racine County Jail and various jail officers in his
suit under 42 U.S.C. § 1983, contending that the jail



  After examining the briefs and record, we have concluded
that oral argument is unnecessary. Thus, the appeal is submit-
ted on the briefs and the record. See F ED . R. A PP . P. 34(a)(2)(C).
2                                               No. 12-3900

(1) denied him due process by placing him on suicide
watch without providing notice or a hearing and (2) was
deliberately indifferent to an allergic reaction he suffered
when forced to wear suicide-proof garments. We affirm.
  The facts of Earl’s case, construed in his favor,
see Wells v. Coker, 707 F.3d 756, 760 (7th Cir. 2013), show
that after he was convicted of first-degree intentional
homicide and jailed, he was placed for five days onto
“suicide watch”—protective segregation where he was
allowed limited possessions, dressed in a “suicide-
proof gown,” served meals on Styrofoam trays, kept in
continuous light for the first 24 hours, and closely and
constantly monitored by prison staff. The jail says
that Earl’s placement on suicide watch was a matter of
policy; this placement is required of every inmate con-
victed of a serious felony and lasts until he is examined
by a mental-health expert and cleared for release into
the general prison population. Earl, however, stated
in an affidavit that he was placed on suicide watch as
punishment after an officer relayed false information
that he had threatened other guards.
  While on suicide watch, Earl suffered an allergic
reaction to the special gown he had to wear and re-
quested medical attention. An officer called a nurse, who
came and immediately examined him but found no
rash. The nurse gave Earl medicine and cream but told
the guards that he could continue wearing the gown.
Two days later a mental-health worker recommended
that Earl be discharged from suicide watch; but rather
than being placed in the general population, Earl was
No. 12-3900                                                3

placed for twelve days in administrative segregation,
apparently as punishment for initially refusing to wear
the suicide gown, and afterwards was transferred to a
state prison. Two years later Earl returned to the jail
for seven days for a court appearance and again was
housed in administrative segregation rather than in
the general prison population. He then brought this suit.
  The district court granted the defendants’ motion for
summary judgment. First, the court concluded that, to
the extent Earl’s due-process claim involves his time in
administrative segregation, his placement there was too
short to deprive him of a liberty interest. And to the
extent his claim concerned his five days on suicide
watch (a more restrictive form of confinement), the
court found these conditions neither “unusually harsh”
nor sufficiently long to affect a liberty interest. Even if
his placement on suicide watch affected a liberty
interest, the court added, Earl did not contend that the
policy was unconstitutional. As for Earl’s deliberate-
indifference claim, the court concluded that he pro-
duced no evidence suggesting that any of the defen-
dants (1) delayed responding to his call while on
suicide watch that he was suffering an allergic reaction
or (2) acted maliciously by deferring to the nurse’s
medical judgment regarding his treatment.
  Earl then moved to alter the judgment, see F ED. R. C IV.
P. 59(e), attaching new affidavits from former inmates
who asserted that they had also been convicted of
serious felonies but were never placed on suicide watch.
The district court stated that it stood by its original deci-
sion and denied Earl’s motion.
4                                             No. 12-3900

  On appeal, Earl first argues that summary judgment
should not have been granted because a triable issue of
fact exists regarding the jail’s reason for putting him
on suicide watch. He insists that his affidavit, asserting
that he was placed on suicide watch for threatening
the guards, contradicts the defendants’ affidavits
stating that he was placed on suicide watch for his
own protection.
  Regardless of why Earl was placed on suicide watch,
the district court correctly determined that no liberty
interest was implicated by his placement there. When
an inmate is placed in conditions more restrictive
than those in the general prison population, whether
through protective segregation like suicide watch or
discretionary administrative segregation, his liberty is
affected only if the more restrictive conditions are par-
ticularly harsh compared to ordinary prison life or if he
remains subject to those conditions for a significantly
long time. See Wilkinson v. Austin, 545 U.S. 209, 223
(2005); Sandin v. Conner, 515 U.S. 472, 484-87 (1995);
Marion v. Columbia Corr. Inst., 559 F.3d 693, 697-98 & n.2
(7th Cir. 2009); Townsend v. Fuchs, 522 F.3d 765, 771-72
(7th Cir. 2008). The conditions Earl faced on suicide
watch were more restrictive than ordinary prison life,
but—as the district court found—they were not “unusu-
ally harsh.” See Marion, 559 F.3d at 698. For example,
the only changes to meals were the trays upon which
food was served (Styrofoam rather than plastic) and
the quick removal of the eating utensil after each meal;
inmates were not denied bedding but were given a mat-
tress (or two if available) and a “suicide-proof” blanket;
No. 12-3900                                                  5

inmates were denied writing materials for only the first
48 hours as a precautionary measure; and rather than
prohibiting human contact, deputies were assigned to
closely and personally monitor the inmates to ensure
their safety. Courts have deemed an inmate’s liberty
interest implicated only where the conditions are far
more restrictive. See, e.g., Wilkinson, 545 U.S. at 223-24
(inmate denied human contact and subjected to lights
during every hour of confinement); Gillis v. Litscher, 468
F.3d 488, 490-91, 493-94 (7th Cir. 2006) (inmate in “Behav-
ioral Modification Program” denied any bedding or
clothing and deprived of nearly all human contact or
sensory stimulation); Westerfer v. Snyder, 422 F.3d 570, 589
(7th Cir. 2005) (inmate subjected to severe limitations on
contact with others, showers, exercise, attorney visits, and
access to personal property). In addition to the condi-
tions of Earl’s suicide watch being insignificantly harsh,
they also were brief: he was placed on suicide watch
for only five days, which generally is too short a time
to trigger due-process protection. See Marion, 559
F.3d at 697-98 & nn.2-3 (collecting cases holding that
segregated confinement of 2 to 90 days does not
implicate liberty interest); Lekas v. Briley, 405 F.3d 602, 612
(7th Cir. 2005) (concluding that up to 90 days in segrega-
tion does not affect liberty).
  Insofar as Earl challenges his placement in administra-
tive segregation, his argument falls short for the same
reasons: his time in segregation was too short to affect
his liberty, and he did not point to any conditions of
administrative segregation that were any worse than
general prison conditions.
6                                             No. 12-3900

  Earl also maintains without elaboration that the
officer who called the nurse and other officers who
refused to allow him to remove the suicide garments
were deliberately indifferent to his allergic reaction.
But Earl does not dispute the district court’s findings
that after he told the officer about his allergic reaction
to the suicide gown, the officer called a nurse, who im-
mediately examined him and gave him cream and med-
ication. Even if we assume that Earl’s allergic reaction
was a “serious medical condition,” the officer’s prompt
call to the nurse undermines any suggestion that he
acted with the reckless or malicious intent required to
sustain a deliberate-indifference claim. See Farmer v.
Brennan, 511 U.S. 825, 835-36 (1994); McGowan v. Hulick,
612 F.3d 636, 641 (7th Cir. 2010). Moreover, as the
district court concluded, the nurse informed the officers
that because she did not find any evidence of a rash or
bumps, Earl did not need different garments, and the
officers appropriately deferred to that medical decision.
See Knight v. Wiseman, 590 F.3d 458, 465 (7th Cir. 2009);
Lee v. Young, 533 F.3d 505, 511 (7th Cir. 2008).
                                               A FFIRMED.




                          5-28-13